UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-5628 Name of Registrant: Vanguard Malvern Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: September 30 Date of reporting period: December 31, 2009 Item 1: Schedule of Investments Vanguard Asset Allocation Fund Schedule of Investments As of December 31, 2009 Market Value Shares ($ Common Stocks (58.8%) 1 Consumer Discretionary (5.6%) McDonald's Corp. 592,302 36,983 Walt Disney Co. 1,054,262 34,000 Home Depot Inc. 933,059 26,993 Comcast Corp. Class A 1,566,575 26,412 * Amazon.com Inc. 183,030 24,621 Target Corp. 414,146 20,032 Lowe's Cos. Inc. 813,465 19,027 Time Warner Inc. 640,987 18,678 * Ford Motor Co. 1,771,124 17,711 * DIRECTV Class A 518,130 17,280 News Corp. Class A 1,236,783 16,932 NIKE Inc. Class B 213,706 14,120 * Viacom Inc. Class B 333,621 9,919 Staples Inc. 400,463 9,847 Johnson Controls Inc. 358,904 9,777 * Starbucks Corp. 411,462 9,488 * Kohl's Corp. 167,641 9,041 Yum! Brands Inc. 255,697 8,942 TJX Cos. Inc. 230,557 8,427 Time Warner Cable Inc. 193,126 7,993 * Carnival Corp. 239,888 7,602 Best Buy Co. Inc. 185,910 7,336 Omnicom Group Inc. 172,272 6,744 Coach Inc. 173,621 6,342 McGraw-Hill Cos. Inc. 171,205 5,737 * Bed Bath & Beyond Inc. 144,456 5,580 Gap Inc. 260,238 5,452 CBS Corp. Class B 372,338 5,231 * priceline.com Inc. 23,347 5,101 * Apollo Group Inc. Class A 70,304 4,259 H&R Block Inc. 184,506 4,174 Mattel Inc. 199,091 3,978 Macy's Inc. 223,396 3,744 Marriott International Inc. Class A 136,719 3,726 Fortune Brands Inc. 85,331 3,686 Starwood Hotels & Resorts Worldwide Inc. 100,287 3,668 VF Corp. 49,330 3,613 JC Penney Co. Inc. 132,302 3,521 Nordstrom Inc. 90,994 3,420 Genuine Parts Co. 89,709 3,405 Whirlpool Corp. 41,806 3,372 Sherwin-Williams Co. 52,449 3,233 Harley-Davidson Inc. 125,397 3,160 International Game Technology 164,724 3,092 * O'Reilly Automotive Inc. 77,431 2,952 * Expedia Inc. 111,149 2,858 Tiffany & Co. 66,209 2,847 Darden Restaurants Inc. 78,279 2,745 Ltd Brands Inc. 141,884 2,730 * AutoZone Inc. 16,506 2,609 Polo Ralph Lauren Corp. Class A 31,344 2,538 Ross Stores Inc. 56,527 2,414 Hasbro Inc. 72,440 2,322 Newell Rubbermaid Inc. 149,609 2,246 *,^ Sears Holdings Corp. 26,801 2,237 Family Dollar Stores Inc. 75,324 2,096 Black & Decker Corp. 32,323 2,096 Wynn Resorts Ltd. 35,568 2,071 Scripps Networks Interactive Inc. Class A 48,801 2,025 DeVry Inc. 35,276 2,001 * Interpublic Group of Cos. Inc. 270,911 1,999 Wyndham Worldwide Corp. 98,643 1,990 * GameStop Corp. Class A 87,468 1,919 Gannett Co. Inc. 126,539 1,879 * Goodyear Tire & Rubber Co. 123,465 1,741 Pulte Homes Inc. 172,178 1,722 Leggett & Platt Inc. 84,054 1,715 Abercrombie & Fitch Co. 47,891 1,669 DR Horton Inc. 148,268 1,612 Washington Post Co. Class B 3,183 1,399 RadioShack Corp. 71,479 1,394 * Big Lots Inc. 45,715 1,325 Harman International Industries Inc. 34,287 1,210 * Office Depot Inc. 155,150 1,001 * AutoNation Inc. 51,617 988 Lennar Corp. Class A 72,707 928 * New York Times Co. Class A 64,734 800 Meredith Corp. 24,791 765 * Eastman Kodak Co. 156,319 660 Consumer Staples (6.7%) Procter & Gamble Co. 1,602,682 97,171 Coca-Cola Co. 1,271,242 72,461 Wal-Mart Stores Inc. 1,171,026 62,591 PepsiCo Inc. 856,068 52,049 Philip Morris International Inc. 1,045,465 50,381 CVS Caremark Corp. 774,522 24,947 Colgate-Palmolive Co. 272,830 22,413 Altria Group Inc. 1,141,142 22,401 Kraft Foods Inc. 812,681 22,089 Walgreen Co. 542,649 19,926 Kimberly-Clark Corp. 227,994 14,526 Costco Wholesale Corp. 239,242 14,156 General Mills Inc. 178,758 12,658 Archer-Daniels-Midland Co. 352,355 11,032 Sysco Corp. 323,800 9,047 Kellogg Co. 140,618 7,481 HJ Heinz Co. 173,407 7,415 Avon Products Inc. 233,851 7,366 Kroger Co. 356,596 7,321 Lorillard Inc. 88,267 7,082 ConAgra Foods Inc. 241,029 5,556 Reynolds American Inc. 91,785 4,862 Safeway Inc. 226,530 4,823 Clorox Co. 77,120 4,704 Sara Lee Corp. 377,846 4,602 Mead Johnson Nutrition Co. Class A 105,193 4,597 JM Smucker Co. 66,275 4,092 Dr Pepper Snapple Group Inc. 143,474 4,060 Molson Coors Brewing Co. Class B 82,856 3,742 Coca-Cola Enterprises Inc. 174,709 3,704 Campbell Soup Co. 105,683 3,572 Hershey Co. 90,092 3,224 Estee Lauder Cos. Inc. Class A 66,526 3,217 Brown-Forman Corp. Class B 56,416 3,022 Pepsi Bottling Group Inc. 75,657 2,837 McCormick & Co. Inc. 70,406 2,544 * Whole Foods Market Inc. 75,541 2,074 Tyson Foods Inc. Class A 162,246 1,991 * Dean Foods Co. 100,096 1,806 * Constellation Brands Inc. Class A 113,133 1,802 Hormel Foods Corp. 38,629 1,485 SUPERVALU Inc. 109,162 1,387 Energy (6.8%) Exxon Mobil Corp. 2,601,307 177,383 Chevron Corp. 1,100,544 84,731 Schlumberger Ltd. 658,746 42,878 ConocoPhillips 814,008 41,571 Occidental Petroleum Corp. 445,316 36,226 Apache Corp. 184,828 19,069 Devon Energy Corp. 244,286 17,955 Anadarko Petroleum Corp. 270,044 16,856 Halliburton Co. 496,070 14,927 XTO Energy Inc. 319,170 14,851 EOG Resources Inc. 138,386 13,465 Marathon Oil Corp. 388,997 12,144 National Oilwell Varco Inc. 229,503 10,119 Hess Corp. 159,554 9,653 Chesapeake Energy Corp. 357,564 9,254 * Southwestern Energy Co. 188,714 9,096 Spectra Energy Corp. 355,438 7,290 Baker Hughes Inc. 173,562 7,026 Noble Energy Inc. 96,108 6,845 Williams Cos. Inc. 316,599 6,674 Peabody Energy Corp. 145,999 6,601 Murphy Oil Corp. 106,816 5,789 Valero Energy Corp. 317,805 5,323 * Cameron International Corp. 122,302 5,112 Consol Energy Inc. 98,183 4,890 Range Resources Corp. 84,784 4,226 El Paso Corp. 396,317 3,896 * FMC Technologies Inc. 65,842 3,808 Diamond Offshore Drilling Inc. 37,411 3,682 * Nabors Industries Ltd. 161,080 3,526 Smith International Inc. 120,470 3,273 BJ Services Co. 166,037 3,088 Pioneer Natural Resources Co. 61,077 2,942 Cabot Oil & Gas Corp. 55,305 2,411 * Denbury Resources Inc. 142,969 2,116 Massey Energy Co. 43,922 1,845 Sunoco Inc. 65,864 1,719 * Rowan Cos. Inc. 63,232 1,432 Tesoro Corp. 74,877 1,015 Financials (8.4%) JPMorgan Chase & Co. 2,161,540 90,071 Bank of America Corp. 5,451,141 82,094 Wells Fargo & Co. 2,782,152 75,090 Goldman Sachs Group Inc. 282,269 47,658 Citigroup Inc. 10,537,570 34,879 American Express Co. 655,346 26,555 US Bancorp 1,053,753 23,720 Morgan Stanley 749,119 22,174 Bank of New York Mellon Corp. 662,532 18,531 MetLife Inc. 450,715 15,933 Travelers Cos. Inc. 300,193 14,968 PNC Financial Services Group Inc. 253,568 13,386 Prudential Financial Inc. 254,513 12,665 Simon Property Group Inc. 156,479 12,487 CME Group Inc. 36,485 12,257 Aflac Inc. 256,765 11,875 State Street Corp. 272,113 11,848 Charles Schwab Corp. 523,419 9,851 Capital One Financial Corp. 248,245 9,518 BB&T Corp. 374,149 9,492 Chubb Corp. 187,632 9,228 Allstate Corp. 294,171 8,837 Franklin Resources Inc. 82,045 8,643 T Rowe Price Group Inc. 141,033 7,510 Loews Corp. 198,313 7,209 Northern Trust Corp. 132,202 6,927 * Progressive Corp. 370,555 6,666 Marsh & McLennan Cos. Inc. 290,344 6,411 Public Storage 76,169 6,204 Vornado Realty Trust 85,531 5,982 AON Corp. 149,960 5,749 SunTrust Banks Inc. 281,057 5,703 Invesco Ltd. 234,452 5,507 Ameriprise Financial Inc. 141,625 5,498 Boston Properties Inc. 77,861 5,222 Equity Residential 151,198 5,107 Hartford Financial Services Group Inc. 209,753 4,879 HCP Inc. 154,809 4,728 * IntercontinentalExchange Inc. 39,420 4,427 Discover Financial Services 298,432 4,390 Fifth Third Bancorp 445,618 4,345 Principal Financial Group Inc. 176,526 4,244 Host Hotels & Resorts Inc. 349,954 4,084 Lincoln National Corp. 163,131 4,059 Ventas Inc. 86,395 3,779 AvalonBay Communities Inc. 44,516 3,655 Unum Group 186,615 3,643 NYSE Euronext 141,165 3,571 Regions Financial Corp. 668,171 3,535 Hudson City Bancorp Inc. 253,855 3,485 Plum Creek Timber Co. Inc. 89,681 3,386 XL Capital Ltd. Class A 183,517 3,364 People's United Financial Inc. 194,985 3,256 ProLogis 236,098 3,232 * Genworth Financial Inc. Class A 268,487 3,047 * SLM Corp. 262,701 2,961 Health Care REIT Inc. 65,102 2,885 ^ M&T Bank Corp. 42,761 2,860 Kimco Realty Corp. 210,545 2,849 Moody's Corp. 106,035 2,842 Legg Mason Inc. 90,170 2,720 KeyCorp 480,993 2,670 Comerica Inc. 85,345 2,524 Cincinnati Financial Corp. 90,432 2,373 * Leucadia National Corp. 97,011 2,308 *,^ American International Group Inc. 75,497 2,263 Torchmark Corp. 48,433 2,129 Assurant Inc. 67,370 1,986 * First Horizon National Corp. 129,785 1,739 * CB Richard Ellis Group Inc. Class A 125,057 1,697 * NASDAQ OMX Group Inc. 75,596 1,498 Federated Investors Inc. Class B 47,982 1,319 Marshall & Ilsley Corp. 222,672 1,214 Huntington Bancshares Inc. 310,706 1,134 Janus Capital Group Inc. 82,528 1,110 * E*Trade Financial Corp. 621,115 1,087 Apartment Investment & Management Co. 61,692 982 Zions Bancorporation 62,809 806 Health Care (7.4%) Johnson & Johnson 1,513,461 97,482 Pfizer Inc. 4,426,895 80,525 Merck & Co. Inc. 1,675,643 61,228 Abbott Laboratories 848,586 45,815 * Amgen Inc. 555,328 31,415 Medtronic Inc. 609,972 26,827 Bristol-Myers Squibb Co. 936,445 23,645 * Gilead Sciences Inc. 493,931 21,377 Eli Lilly & Co. 556,853 19,885 UnitedHealth Group Inc. 639,828 19,502 Baxter International Inc. 331,942 19,478 * Medco Health Solutions Inc. 260,720 16,663 * WellPoint Inc. 251,800 14,678 * Celgene Corp. 252,340 14,050 * Express Scripts Inc. 150,783 13,035 * Thermo Fisher Scientific Inc. 223,968 10,681 Allergan Inc. 168,867 10,640 Becton Dickinson and Co. 131,304 10,355 McKesson Corp. 145,886 9,118 * Biogen Idec Inc. 158,883 8,500 Stryker Corp. 157,144 7,915 Aetna Inc. 238,711 7,567 * Boston Scientific Corp. 826,551 7,439 * Genzyme Corp. 148,151 7,261 * Zimmer Holdings Inc. 117,103 6,922 * St Jude Medical Inc. 183,742 6,758 Cardinal Health Inc. 201,584 6,499 * Intuitive Surgical Inc. 20,996 6,369 * Forest Laboratories Inc. 164,296 5,276 CIGNA Corp. 148,178 5,226 Quest Diagnostics Inc. 85,390 5,156 * Life Technologies Corp. 95,220 4,973 * Hospira Inc. 89,333 4,556 * Laboratory Corp. of America Holdings 58,386 4,370 CR Bard Inc. 53,123 4,138 AmerisourceBergen Corp. Class A 158,499 4,132 * Humana Inc. 93,841 4,119 * DaVita Inc. 56,278 3,306 * Varian Medical Systems Inc. 70,245 3,291 * Waters Corp. 52,144 3,231 * Mylan Inc. 171,354 3,158 DENTSPLY International Inc. 83,736 2,945 * Cephalon Inc. 41,167 2,569 * CareFusion Corp. 100,770 2,520 * Watson Pharmaceuticals Inc. 58,382 2,313 * Millipore Corp. 31,912 2,309 IMS Health Inc. 100,689 2,121 * Coventry Health Care Inc. 86,662 2,105 * King Pharmaceuticals Inc. 135,881 1,667 PerkinElmer Inc. 71,585 1,474 * Patterson Cos. Inc. 51,573 1,443 * Tenet Healthcare Corp. 237,336 1,279 Industrials (6.0%) General Electric Co. 5,840,411 88,365 United Technologies Corp. 514,447 35,708 3M Co. 385,113 31,837 United Parcel Service Inc. Class B 544,748 31,252 Boeing Co. 400,298 21,668 Caterpillar Inc. 342,084 19,495 Union Pacific Corp. 277,583 17,738 Emerson Electric Co. 413,715 17,624 Honeywell International Inc. 413,989 16,228 General Dynamics Corp. 211,862 14,443 FedEx Corp. 171,029 14,272 Burlington Northern Santa Fe Corp. 143,919 14,193 Lockheed Martin Corp. 175,588 13,231 Deere & Co. 232,133 12,556 Raytheon Co. 210,426 10,841 Danaher Corp. 142,094 10,685 Norfolk Southern Corp. 201,576 10,567 CSX Corp. 214,046 10,379 Illinois Tool Works Inc. 211,209 10,136 Northrop Grumman Corp. 174,475 9,744 Waste Management Inc. 269,936 9,127 Precision Castparts Corp. 76,806 8,476 PACCAR Inc. 203,467 7,380 Eaton Corp. 92,068 5,857 L-3 Communications Holdings Inc. 63,539 5,525 CH Robinson Worldwide Inc. 92,310 5,421 Republic Services Inc. Class A 181,872 5,149 Cummins Inc. 111,266 5,103 ITT Corp. 100,353 4,992 Rockwell Collins Inc. 86,480 4,787 Parker Hannifin Corp. 87,345 4,706 Southwest Airlines Co. 411,511 4,704 Fluor Corp. 100,810 4,540 Goodrich Corp. 69,972 4,496 Dover Corp. 103,987 4,327 Expeditors International of Washington Inc. 117,713 4,088 Rockwell Automation Inc. 78,735 3,699 *,^ First Solar Inc. 26,789 3,627 WW Grainger Inc. 34,633 3,353 Fastenal Co. 72,320 3,011 Textron Inc. 154,682 2,910 Flowserve Corp. 29,916 2,828 * Stericycle Inc. 48,176 2,658 Masco Corp. 191,698 2,647 Roper Industries Inc. 49,893 2,613 Pitney Bowes Inc. 113,612 2,586 RR Donnelley & Sons Co. 113,225 2,521 * Jacobs Engineering Group Inc. 65,179 2,451 Dun & Bradstreet Corp. 28,672 2,419 Pall Corp. 65,017 2,354 * Iron Mountain Inc. 102,897 2,342 * Quanta Services Inc. 110,429 2,301 Equifax Inc. 73,703 2,277 Robert Half International Inc. 83,335 2,228 Stanley Works 42,450 2,187 Avery Dennison Corp. 54,653 1,994 Cintas Corp. 73,358 1,911 Snap-On Inc. 33,284 1,407 Ryder System Inc. 31,930 1,315 * Monster Worldwide Inc. 67,579 1,176 Information Technology (11.7%) Microsoft Corp. 4,237,898 129,214 * Apple Inc. 493,413 104,041 International Business Machines Corp. 720,539 94,319 * Google Inc. Class A 132,275 82,008 * Cisco Systems Inc. 3,156,002 75,555 Hewlett-Packard Co. 1,300,812 67,005 Intel Corp. 3,030,788 61,828 Oracle Corp. 2,145,230 52,644 QUALCOMM Inc. 917,496 42,443 Visa Inc. Class A 239,441 20,942 * EMC Corp. 1,113,661 19,456 Texas Instruments Inc. 687,647 17,920 Corning Inc. 855,053 16,511 * eBay Inc. 617,618 14,539 * Dell Inc. 947,036 13,599 Mastercard Inc. Class A 52,209 13,364 Automatic Data Processing Inc. 276,191 11,827 * Yahoo! Inc. 655,644 11,002 * Adobe Systems Inc. 288,002 10,593 Applied Materials Inc. 731,827 10,202 Motorola Inc. 1,260,297 9,780 * Symantec Corp. 447,343 8,003 * Juniper Networks Inc. 287,042 7,655 * Broadcom Corp. Class A 236,043 7,424 * Cognizant Technology Solutions Corp. Class A 161,343 7,309 Western Union Co. 377,025 7,107 * NetApp Inc. 186,111 6,400 * Agilent Technologies Inc. 191,743 5,957 * NVIDIA Corp. 297,770 5,562 * Western Digital Corp. 122,545 5,410 Paychex Inc. 176,493 5,408 * Intuit Inc. 174,316 5,353 * Micron Technology Inc. 473,052 4,995 Analog Devices Inc. 158,050 4,991 CA Inc. 218,109 4,899 * Computer Sciences Corp. 84,887 4,884 Amphenol Corp. Class A 94,454 4,362 * Salesforce.com Inc. 57,712 4,257 * Citrix Systems Inc. 100,691 4,190 * Fiserv Inc. 84,705 4,107 Xerox Corp. 478,381 4,047 Fidelity National Information Services Inc. 172,151 4,035 * BMC Software Inc. 99,132 3,975 * Sun Microsystems Inc. 417,961 3,916 Xilinx Inc. 156,155 3,913 Linear Technology Corp. 122,798 3,750 Altera Corp. 162,257 3,672 * SanDisk Corp. 122,437 3,549 * McAfee Inc. 86,617 3,514 Harris Corp. 72,540 3,449 * Red Hat Inc. 108,453 3,351 * Affiliated Computer Services Inc. Class A 55,881 3,336 KLA-Tencor Corp. 91,579 3,312 * Autodesk Inc. 125,769 3,196 * Electronic Arts Inc. 179,342 3,183 Microchip Technology Inc. 106,200 3,086 * Advanced Micro Devices Inc. 314,666 3,046 * Teradata Corp. 94,437 2,968 * FLIR Systems Inc. 84,465 2,764 * VeriSign Inc. 110,091 2,669 * SAIC Inc. 140,083 2,653 * Akamai Technologies Inc. 94,530 2,394 * LSI Corp. 355,150 2,134 National Semiconductor Corp. 129,620 1,991 Jabil Circuit Inc. 100,769 1,750 Total System Services Inc. 99,692 1,722 * MEMC Electronic Materials Inc. 126,239 1,719 Molex Inc. 76,326 1,645 * Tellabs Inc. 236,476 1,343 * QLogic Corp. 71,156 1,343 * Novellus Systems Inc. 54,027 1,261 * Lexmark International Inc. Class A 44,635 1,160 * Teradyne Inc. 106,526 1,143 * Compuware Corp. 128,257 927 * JDS Uniphase Corp. 103,053 850 * Novell Inc. 181,769 754 Materials (2.1%) Monsanto Co. 299,084 24,450 * Freeport-McMoRan Copper & Gold Inc. 230,681 18,521 Dow Chemical Co. 629,507 17,393 EI du Pont de Nemours & Co. 497,518 16,751 Praxair Inc. 168,789 13,555 Newmont Mining Corp. 269,228 12,737 Air Products & Chemicals Inc. 115,205 9,339 Alcoa Inc. 533,154 8,594 Nucor Corp. 172,397 8,042 International Paper Co. 242,410 6,492 Ecolab Inc. 128,323 5,721 PPG Industries Inc. 92,611 5,421 Weyerhaeuser Co. 116,546 5,028 United States Steel Corp. 80,821 4,455 Vulcan Materials Co. 67,474 3,554 Sigma-Aldrich Corp. 67,057 3,388 * Owens-Illinois Inc. 95,099 3,126 Ball Corp. 53,564 2,769 Cliffs Natural Resources Inc. 59,924 2,762 MeadWestvaco Corp. 94,383 2,702 Allegheny Technologies Inc. 55,014 2,463 CF Industries Holdings Inc. 26,832 2,436 Eastman Chemical Co. 40,082 2,415 Airgas Inc. 46,824 2,229 FMC Corp. 39,558 2,206 International Flavors & Fragrances Inc. 44,728 1,840 Sealed Air Corp. 83,701 1,830 Bemis Co. Inc. 59,043 1,751 * Pactiv Corp. 72,229 1,744 AK Steel Holding Corp. 58,704 1,253 * Titanium Metals Corp. 49,032 614 Telecommunication Services (1.9%) AT&T Inc. 3,237,018 90,734 Verizon Communications Inc. 1,558,470 51,632 * American Tower Corp. Class A 216,153 9,340 * Sprint Nextel Corp. 1,634,248 5,981 CenturyTel Inc. 162,155 5,872 Qwest Communications International Inc. 806,921 3,397 Windstream Corp. 236,471 2,599 Frontier Communications Corp. 173,520 1,355 * MetroPCS Communications Inc. 144,306 1,101 Utilities (2.2%) Exelon Corp. 362,935 17,737 Southern Co. 438,012 14,595 Dominion Resources Inc. 325,518 12,669 Duke Energy Corp. 712,289 12,259 FPL Group Inc. 226,156 11,946 Public Service Enterprise Group Inc. 279,556 9,295 American Electric Power Co. Inc. 261,228 9,088 PG&E Corp. 203,208 9,073 Entergy Corp. 103,824 8,497 FirstEnergy Corp. 166,935 7,754 Sempra Energy 134,823 7,547 Consolidated Edison Inc. 152,487 6,928 PPL Corp. 207,196 6,695 Progress Energy Inc. 156,700 6,426 Edison International 181,744 6,321 Xcel Energy Inc. 251,049 5,327 * AES Corp. 374,266 4,981 DTE Energy Co. 90,877 3,961 Questar Corp. 95,264 3,960 Constellation Energy Group Inc. 111,835 3,933 Ameren Corp. 130,158 3,638 Wisconsin Energy Corp. 65,852 3,281 EQT Corp. 74,299 3,263 CenterPoint Energy Inc. 205,601 2,983 Northeast Utilities 96,423 2,487 SCANA Corp. 61,189 2,306 NiSource Inc. 149,874 2,305 Allegheny Energy Inc. 91,721 2,154 Pepco Holdings Inc. 125,256 2,111 Pinnacle West Capital Corp. 55,894 2,045 CMS Energy Corp. 121,571 1,904 TECO Energy Inc. 115,046 1,866 Integrys Energy Group Inc. 41,564 1,745 Nicor Inc. 20,862 878 Total Common Stocks (Cost $3,560,510) Face Market Maturity Amount Value Coupon Date ($ ($ U.S. Government and Agency Obligations (17.2%) 1 U.S. Government Securities (17.2%) United States Treasury Note/Bond 8.500 % 2/15/20 18,156 25,172 United States Treasury Note/Bond 8.750 % 8/15/20 56,290 79,650 United States Treasury Note/Bond 7.875 % 2/15/21 19,205 25,825 United States Treasury Note/Bond 8.125 % 8/15/21 46,000 63,113 United States Treasury Note/Bond 8.000 % 11/15/21 70,515 96,055 United States Treasury Note/Bond 7.250 % 8/15/22 16,629 21,553 United States Treasury Note/Bond 7.625 % 11/15/22 8,000 10,674 United States Treasury Note/Bond 7.125 % 2/15/23 22,978 29,484 United States Treasury Note/Bond 6.250 % 8/15/23 75,765 90,527 United States Treasury Note/Bond 7.500 % 11/15/24 28,500 38,119 United States Treasury Note/Bond 7.625 % 2/15/25 16,827 22,745 United States Treasury Note/Bond 6.875 % 8/15/25 55,780 70,806 United States Treasury Note/Bond 6.000 % 2/15/26 21,282 24,903 United States Treasury Note/Bond 6.750 % 8/15/26 24,000 30,289 United States Treasury Note/Bond 6.500 % 11/15/26 15,805 19,492 United States Treasury Note/Bond 6.625 % 2/15/27 13,826 17,272 United States Treasury Note/Bond 6.375 % 8/15/27 24,000 29,314 United States Treasury Note/Bond 6.125 % 11/15/27 50,471 60,139 United States Treasury Note/Bond 5.500 % 8/15/28 16,119 17,970 United States Treasury Note/Bond 5.250 % 11/15/28 15,553 16,860 United States Treasury Note/Bond 5.250 % 2/15/29 15,790 17,115 United States Treasury Note/Bond 6.125 % 8/15/29 12,867 15,454 United States Treasury Note/Bond 6.250 % 5/15/30 45,823 56,011 United States Treasury Note/Bond 5.375 % 2/15/31 58,529 64,711 United States Treasury Note/Bond 4.500 % 2/15/36 91,614 90,297 United States Treasury Note/Bond 4.750 % 2/15/37 60,434 61,803 United States Treasury Note/Bond 5.000 % 5/15/37 60,004 63,773 United States Treasury Note/Bond 4.375 % 2/15/38 64,536 62,005 United States Treasury Note/Bond 4.500 % 5/15/38 80,451 78,855 United States Treasury Note/Bond 3.500 % 2/15/39 68,680 56,318 United States Treasury Note/Bond 4.250 % 5/15/39 88,000 82,610 United States Treasury Note/Bond 4.500 % 8/15/39 99,700 97,535 United States Treasury Note/Bond 4.375 % 11/15/39 61,700 59,117 Total U.S. Government and Agency Obligations (Cost $1,647,710) Shares Temporary Cash Investments (24.3%) 1 Money Market Fund (20.7%) 2,3 Vanguard Market Liquidity Fund 0.187 % 1,912,613,425 1,912,613 Face Amount ($ U.S. Government and Agency Obligations (1.4%) 4 United States Treasury Bill 0.020%0.025% 3/11/10 130,225 130,212 Commercial Paper (2.2%) Bank of Nova Scotia 0.210 % 2/1/10 20,000 19,998 Calyon North America Inc. 0.205 % 3/24/10 40,000 39,981 CBA (Delaware) Finance Inc. 0.260 % 1/22/10 10,615 10,615 CBA (Delaware) Finance Inc. 0.200 % 2/10/10 20,000 19,997 Lloyds TSB Bank PLC 0.240 % 2/26/10 20,000 19,993 Nestle Finance International Ltd. 0.070 % 1/26/10 16,000 15,999 Rabobank USA Financial Corp. 0.300 % 2/18/10 20,000 19,996 Societe Generale N.A. Inc. 0.200 % 1/22/10 20,000 19,998 Societe Generale N.A. Inc. 0.300 % 2/8/10 35,000 34,993 Total Temporary Cash Investments (Cost $2,244,389) Total Investments (100.3%) (Cost $7,452,609) Other Assets and Liabilities-Net (-0.3%) 3 Net Assets (100%) * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $7,137,000. 1 The fund invests a portion of its cash reserves in equity and bond markets through the use of futures contracts. After giving effect to futures investments, the fund's effective positions in common stock, U.S. government obligations, and temporary cash investments represent 71.9%, 30.1%, and (1.7%), respectively, of net assets. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 Includes $7,426,000 of collateral received for securities on loan. 4 Securities with a value of $130,212,000 have been segregated as initial margin for open futures contracts. REITReal Estate Investment Trust. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Bonds, and temporary cash investments acquired over 60 days to maturity, are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. Asset Allocation Fund B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1Quoted prices in active markets for identical securities. Level 2Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the fund's investments as of December 31, 2009, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($ ($ ($ Common Stocks 5,442,241   U.S. Government and Agency Obligations  1,595,566  Temporary Cash Investments 1,912,613 331,782  Futures ContractsAssets 1 306   Futures ContractsLiabilities 1 (18,027   Total 7,337,133 1,927,348  1 Represents variation margin on the last day of the reporting period. C. Futures Contracts: The fund may use S&P 500 Index and U.S. Treasury futures contracts, with the objectives of maintaining full exposure to the stock and bond markets, enhancing returns, maintaining liquidity, and minimizing transaction costs. The fund may purchase futures contracts to immediately invest incoming cash in the market, or sell futures in response to cash outflows, thereby simulating a fully invested position in the underlying securities while maintaining a cash balance for liquidity. The fund may seek to enhance returns by using futures contracts instead of the underlying securities when futures are believed to be priced more attractively than the underlying securities. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of securities held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Futures contracts are valued based upon their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded in the Schedule of Investments as an asset (liability). At December 31, 2009, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($ 000 ) Number of Aggregate Unrealized Long (Short) Settlement Appreciation Futures Contracts Expiration Contracts Value (Depreciation) S&P 500 Index March 2010 4,510 1,252,314 16,635 30-Year U.S. Treasury Bond March 2010 10,346 1,193,670 (58,273 ) E-mini S&P 500 Index March 2010 (750 ) 41,651 301 Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. Asset Allocation Fund D. At December 31, 2009, the cost of investment securities for tax purposes was $7,452,609,000. Net unrealized appreciation of investment securities for tax purposes was $1,829,593,000, consisting of unrealized gains of $2,304,882,000 on securities that had risen in value since their purchase and $475,289,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard U.S. Value Fund Schedule of Investments As of December 31, 2009 Market Value Shares ($ Common Stocks (97.1%) 1 Consumer Discretionary (9.0%) * Viacom Inc. Class B 103,400 3,074 Comcast Corp. Class A 170,589 2,876 Walt Disney Co. 84,600 2,728 * Ford Motor Co. 254,100 2,541 Ltd Brands Inc. 106,410 2,047 DISH Network Corp. Class A 96,330 2,001 Home Depot Inc. 66,600 1,927 News Corp. Class A 137,900 1,888 RadioShack Corp. 81,450 1,588 Newell Rubbermaid Inc. 102,200 1,534 Time Warner Inc. 51,766 1,508 * Big Lots Inc. 43,300 1,255 Time Warner Cable Inc. 27,900 1,155 * Rent-A-Center Inc. 58,000 1,028 Gap Inc. 48,350 1,013 Wyndham Worldwide Corp. 44,100 889 Gannett Co. Inc. 55,800 829 Jarden Corp. 24,900 770 Lowe's Cos. Inc. 30,400 711 Harley-Davidson Inc. 28,090 708 Bob Evans Farms Inc. 24,145 699 * DIRECTV Class A 20,800 694 Comcast Corp. 41,300 661 * TRW Automotive Holdings Corp. 26,670 637 * Beazer Homes USA Inc. 120,000 581 Scholastic Corp. 18,600 555 ^ Barnes & Noble Inc. 27,700 528 Phillips-Van Heusen Corp. 11,700 476 Regis Corp. 29,714 463 * Talbots Inc. 48,000 428 DR Horton Inc. 39,200 426 Unifirst Corp. 8,780 422 * Cabela's Inc. 26,700 381 * Genesco Inc. 13,100 360 * Interpublic Group of Cos. Inc. 46,100 340 * Jo-Ann Stores Inc. 9,300 337 Cracker Barrel Old Country Store Inc. 8,800 334 * Ruby Tuesday Inc. 38,370 276 Autoliv Inc. 5,800 251 * Valassis Communications Inc. 13,400 245 * GameStop Corp. Class A 10,900 239 Harte-Hanks Inc. 22,100 238 * Sally Beauty Holdings Inc. 27,200 208 * Core-Mark Holding Co. Inc. 6,300 208 Finish Line Inc. Class A 16,300 205 * Carnival Corp. 6,400 203 * Dollar General Corp. 8,700 195 Cablevision Systems Corp. Class A 7,400 191 * Standard Motor Products Inc. 18,200 155 * Knology Inc. 13,797 151 * Red Robin Gourmet Burgers Inc. 7,700 138 * Retail Ventures Inc. 15,400 137 Speedway Motorsports Inc. 7,700 136 Jones Apparel Group Inc. 8,100 130 Spartan Motors Inc. 22,300 126 * Stein Mart Inc. 11,100 118 * Mediacom Communications Corp. Class A 26,289 118 * G-III Apparel Group Ltd. 4,730 103 CSS Industries Inc. 4,900 95 * Lithia Motors Inc. Class A 11,580 95 * Dana Holding Corp. 8,700 94 Systemax Inc. 5,970 94 * Tenneco Inc. 5,200 92 * La-Z-Boy Inc. 9,300 89 * Perry Ellis International Inc. 5,800 87 Jackson Hewitt Tax Service Inc. 18,200 80 * HOT Topic Inc. 12,000 76 * Liberty Media Corp. - Starz 1,500 69 * Career Education Corp. 2,800 65 * Hawk Corp. Class A 2,900 51 *,^ Conn's Inc. 6,691 39 Frisch's Restaurants Inc. 1,300 31 Books-A-Million Inc. 4,200 28 * Dorman Products Inc. 1,800 28 * LodgeNet Interactive Corp. 4,500 25 * Mac-Gray Corp. 2,400 25 * Bluegreen Corp. 2,400 6 Consumer Staples (6.5%) CVS Caremark Corp. 173,300 5,582 Safeway Inc. 198,140 4,218 Sara Lee Corp. 344,950 4,201 Procter & Gamble Co. 46,859 2,841 Del Monte Foods Co. 162,400 1,842 Kraft Foods Inc. 58,618 1,593 Lorillard Inc. 16,300 1,308 PepsiAmericas Inc. 37,800 1,106 General Mills Inc. 14,900 1,055 Dr Pepper Snapple Group Inc. 36,000 1,019 Coca-Cola Co. 17,100 975 Kimberly-Clark Corp. 13,100 835 Coca-Cola Enterprises Inc. 38,100 808 Hershey Co. 21,300 762 Pepsi Bottling Group Inc. 20,200 758 Mead Johnson Nutrition Co. Class A 17,146 749 Corn Products International Inc. 21,900 640 Altria Group Inc. 32,060 629 Casey's General Stores Inc. 13,600 434 Nash Finch Co. 8,500 315 Andersons Inc. 11,700 302 Spartan Stores Inc. 12,400 177 * Pantry Inc. 12,500 170 * Energizer Holdings Inc. 2,612 160 * Whole Foods Market Inc. 5,700 156 * Seneca Foods Corp. Class A 5,600 134 Inter Parfums Inc. 9,670 118 * American Oriental Bioengineering Inc. 24,500 114 Energy (15.6%) Exxon Mobil Corp. 293,500 20,014 Chevron Corp. 166,050 12,784 Marathon Oil Corp. 219,237 6,844 ConocoPhillips 104,990 5,362 Williams Cos. Inc. 211,200 4,452 Occidental Petroleum Corp. 39,700 3,229 Apache Corp. 26,900 2,775 Devon Energy Corp. 31,100 2,286 * Nabors Industries Ltd. 94,790 2,075 * Rowan Cos. Inc. 85,960 1,946 Schlumberger Ltd. 25,780 1,678 Southern Union Co. 68,100 1,546 Anadarko Petroleum Corp. 23,100 1,442 * SEACOR Holdings Inc. 18,600 1,418 * Oil States International Inc. 27,800 1,092 National Oilwell Varco Inc. 24,700 1,089 * Newfield Exploration Co. 20,300 979 Murphy Oil Corp. 17,800 965 * Pride International Inc. 28,400 906 Halliburton Co. 28,900 870 Tidewater Inc. 15,700 753 XTO Energy Inc. 15,918 741 Spectra Energy Corp. 23,800 488 CARBO Ceramics Inc. 5,600 382 * Global Industries Ltd. 52,000 371 * ATP Oil & Gas Corp. 15,800 289 El Paso Corp. 29,200 287 * Cal Dive International Inc. 29,000 219 Berry Petroleum Co. Class A 7,200 210 * Tetra Technologies Inc. 18,933 210 Chesapeake Energy Corp. 8,000 207 * International Coal Group Inc. 47,860 185 * Petroleum Development Corp. 9,900 180 * USEC Inc. 40,020 154 * Harvest Natural Resources Inc. 19,900 105 * Bristow Group Inc. 2,300 88 * PHI Inc. 3,900 81 EOG Resources Inc. 800 78 * Venoco Inc. 4,200 55 * Geokinetics Inc. 4,700 45 * Bolt Technology Corp. 3,800 42 * Gulfport Energy Corp. 3,400 39 Financials (23.9%) JPMorgan Chase & Co. 388,500 16,189 Goldman Sachs Group Inc. 60,337 10,187 Wells Fargo & Co. 364,053 9,826 Bank of America Corp. 531,776 8,009 Travelers Cos. Inc. 151,555 7,557 US Bancorp 335,000 7,541 Prudential Financial Inc. 106,900 5,319 Ameriprise Financial Inc. 105,620 4,100 Unum Group 201,499 3,933 New York Community Bancorp Inc. 191,510 2,779 American Express Co. 58,500 2,370 Hudson City Bancorp Inc. 162,396 2,230 Platinum Underwriters Holdings Ltd. 55,830 2,138 Hospitality Properties Trust 79,700 1,890 PartnerRe Ltd. 25,060 1,871 Allied World Assurance Co. Holdings Ltd. 40,390 1,861 Endurance Specialty Holdings Ltd. 47,600 1,772 American Financial Group Inc. 59,620 1,488 Aspen Insurance Holdings Ltd. 57,945 1,475 Discover Financial Services 98,950 1,456 Assurant Inc. 43,300 1,276 HRPT Properties Trust 196,800 1,273 Morgan Stanley 37,500 1,110 Validus Holdings Ltd. 38,000 1,024 Franklin Resources Inc. 9,500 1,001 Chubb Corp. 19,900 979 BlackRock Inc. 4,000 929 Bank of New York Mellon Corp. 31,700 887 Montpelier Re Holdings Ltd. 47,800 828 Reinsurance Group of America Inc. Class A 17,300 824 * CNA Financial Corp. 33,500 804 PNC Financial Services Group Inc. 14,100 744 Citigroup Inc. 207,714 688 First Citizens BancShares Inc. Class A 3,400 558 State Street Corp. 12,300 536 * Conseco Inc. 105,400 527 Unitrin Inc. 23,400 516 Medical Properties Trust Inc. 51,300 513 Ventas Inc. 11,200 490 Oriental Financial Group Inc. 42,690 461 * World Acceptance Corp. 12,700 455 Bank of Hawaii Corp. 9,100 428 Macerich Co. 11,900 428 Annaly Capital Management Inc. 23,900 415 Nelnet Inc. Class A 23,700 408 Highwoods Properties Inc. 12,000 400 Cash America International Inc. 10,700 374 Rayonier Inc. 8,500 358 BOK Financial Corp. 7,500 356 Brandywine Realty Trust 30,600 349 Torchmark Corp. 7,400 325 Cullen/Frost Bankers Inc. 6,000 300 ProLogis 20,400 279 BB&T Corp. 10,900 277 American Equity Investment Life Holding Co. 34,600 257 Duke Realty Corp. 20,200 246 Banco Latinoamericano de Comercio Exterior SA 17,310 241 * Encore Capital Group Inc. 12,500 217 Sun Communities Inc. 9,700 192 Mid-America Apartment Communities Inc. 3,900 188 Allstate Corp. 5,800 174 Commerce Bancshares Inc. 4,410 171 Max Capital Group Ltd. 7,190 160 * Ashford Hospitality Trust Inc. 32,800 152 * St Joe Co. 5,200 150 Ramco-Gershenson Properties Trust 14,672 140 * American Safety Insurance Holdings Ltd. 9,400 136 Cedar Shopping Centers Inc. 19,322 131 Simon Property Group Inc. 1,610 128 * First Horizon National Corp. 9,436 126 Calamos Asset Management Inc. Class A 10,950 126 Mission West Properties Inc. 17,198 124 Southside Bancshares Inc. 6,200 122 * MBIA Inc. 29,900 119 Transatlantic Holdings Inc. 2,200 115 * Progressive Corp. 6,300 113 DuPont Fabros Technology Inc. 6,034 109 Student Loan Corp. 2,200 102 * Forest City Enterprises Inc. Class A 8,600 101 * Jefferies Group Inc. 4,200 100 International Bancshares Corp. 5,200 98 Vornado Realty Trust 1,359 95 Agree Realty Corp. 3,940 92 Plum Creek Timber Co. Inc. 2,300 87 Horace Mann Educators Corp. 6,800 85 Camden National Corp. 2,400 78 BGC Partners Inc. Class A 16,900 78 ESB Financial Corp. 5,800 77 * Penson Worldwide Inc. 8,429 76 Associated Estates Realty Corp. 6,400 72 * AmeriCredit Corp. 3,600 69 Advance America Cash Advance Centers Inc. 11,900 66 * Argo Group International Holdings Ltd. 2,262 66 * China Housing & Land Development Inc. 15,000 62 * Dollar Financial Corp. 2,600 62 Equity Residential 1,800 61 Fifth Third Bancorp 6,200 60 First Industrial Realty Trust Inc. 11,300 59 Smithtown Bancorp Inc. 9,200 55 Bar Harbor Bankshares 1,900 52 Everest Re Group Ltd. 600 51 First Financial Bancorp 3,500 51 Century Bancorp Inc. Class A 2,300 51 Kohlberg Capital Corp. 9,720 44 Alliance Financial Corp. 1,594 43 U-Store-It Trust 5,200 38 Porter Bancorp Inc. 1,890 28 * Hallmark Financial Services 3,100 25 Universal Insurance Holdings Inc. 3,700 22 Gladstone Commercial Corp. 1,520 20 Great Southern Bancorp Inc. 900 19 Suffolk Bancorp 500 15 California First National Bancorp 713 9 Northrim BanCorp Inc. 477 8 Host Hotels & Resorts Inc. 661 8 One Liberty Properties Inc. 224 2 Enterprise Bancorp Inc. 5  Health Care (11.4%) Pfizer Inc. 823,025 14,971 Merck & Co. Inc. 250,953 9,170 * Forest Laboratories Inc. 136,600 4,386 CIGNA Corp. 103,520 3,651 McKesson Corp. 53,200 3,325 Johnson & Johnson 49,900 3,214 UnitedHealth Group Inc. 72,000 2,195 * Humana Inc. 45,600 2,001 * WellPoint Inc. 29,700 1,731 * Mylan Inc. 89,600 1,651 * Health Net Inc. 63,900 1,488 * Life Technologies Corp. 22,996 1,201 Omnicare Inc. 48,720 1,178 Eli Lilly & Co. 31,100 1,111 * Kinetic Concepts Inc. 25,100 945 AmerisourceBergen Corp. Class A 26,200 683 * Coventry Health Care Inc. 24,010 583 * Community Health Systems Inc. 15,500 552 * Par Pharmaceutical Cos. Inc. 19,900 539 Bristol-Myers Squibb Co. 16,459 416 * Kindred Healthcare Inc. 21,800 403 *,^ Amedisys Inc. 7,400 359 * LifePoint Hospitals Inc. 8,100 263 * Odyssey HealthCare Inc. 16,900 263 Invacare Corp. 8,800 220 * Universal American Corp. 15,800 185 * Res-Care Inc. 14,200 159 * RehabCare Group Inc. 5,165 157 * Tenet Healthcare Corp. 24,700 133 * Kendle International Inc. 6,400 117 * Skilled Healthcare Group Inc. 12,100 90 * Greatbatch Inc. 3,150 61 * Cantel Medical Corp. 2,200 44 * NovaMed Inc. 3,300 13 * Cambrex Corp. 1,600 9 * Medical Action Industries Inc. 430 7 * Allied Healthcare International Inc. 1,500 4 Industrials (9.1%) General Electric Co. 717,600 10,857 L-3 Communications Holdings Inc. 44,000 3,826 RR Donnelley & Sons Co. 100,100 2,229 * EMCOR Group Inc. 55,300 1,488 Ryder System Inc. 35,000 1,441 Raytheon Co. 26,800 1,381 General Dynamics Corp. 20,200 1,377 SPX Corp. 23,700 1,296 Boeing Co. 22,078 1,195 * General Cable Corp. 40,200 1,183 CSX Corp. 23,400 1,135 Manpower Inc. 18,600 1,015 United Technologies Corp. 13,800 958 FedEx Corp. 10,400 868 * Alaska Air Group Inc. 24,650 852 * United Stationers Inc. 14,470 823 * Owens Corning 31,200 800 Joy Global Inc. 15,300 789 Skywest Inc. 45,500 770 Union Pacific Corp. 10,700 684 * Dollar Thrifty Automotive Group Inc. 25,700 658 * Avis Budget Group Inc. 47,400 622 Northrop Grumman Corp. 9,900 553 Universal Forest Products Inc. 13,800 508 Burlington Northern Santa Fe Corp. 5,000 493 Triumph Group Inc. 8,770 423 KBR Inc. 21,400 407 * Atlas Air Worldwide Holdings Inc. 10,200 380 Avery Dennison Corp. 10,202 372 * Genco Shipping & Trading Ltd. 16,400 367 Comfort Systems USA Inc. 27,480 339 * Hertz Global Holdings Inc. 28,400 338 Deluxe Corp. 21,600 319 Aircastle Ltd. 32,400 319 * EnPro Industries Inc. 11,400 301 * Thomas & Betts Corp. 8,200 293 * WESCO International Inc. 10,000 270 * URS Corp. 5,900 263 * Tutor Perini Corp. 14,193 257 Encore Wire Corp. 12,000 253 Ampco-Pittsburgh Corp. 7,995 252 * Armstrong World Industries Inc. 6,400 249 * M&F Worldwide Corp. 6,000 237 * Republic Airways Holdings Inc. 26,800 198 * EnerSys 8,900 195 Apogee Enterprises Inc. 12,980 182 * Esterline Technologies Corp. 4,200 171 Federal Signal Corp. 25,680 155 Hubbell Inc. Class B 3,200 151 Trinity Industries Inc. 8,120 142 International Shipholding Corp. 4,400 137 * Volt Information Sciences Inc. 11,800 118 Ducommun Inc. 6,200 116 * Sterling Construction Co. Inc. 5,900 113 Briggs & Stratton Corp. 5,800 108 * Fushi Copperweld Inc. 10,400 105 Alamo Group Inc. 4,700 81 Mueller Industries Inc. 3,232 80 * ATC Technology Corp. 3,200 76 Caterpillar Inc. 1,300 74 * Miller Industries Inc. 6,300 71 Crane Co. 2,244 69 Twin Disc Inc. 6,400 67 Pitney Bowes Inc. 2,800 64 * Metalico Inc. 11,900 59 * Willis Lease Finance Corp. 3,169 48 ITT Corp. 900 45 Kimball International Inc. Class B 3,385 29 VSE Corp. 600 27 * DXP Enterprises Inc. 1,900 25 * United Capital Corp. 964 23 * GeoEye Inc. 800 22 * Kirby Corp. 600 21 * Cornell Cos. Inc. 900 20 * Air Transport Services Group Inc. 6,200 16 * Ultrapetrol Bahamas Ltd. 1,540 7 Standard Register Co. 1,060 5 Information Technology (6.9%) * Computer Sciences Corp. 111,300 6,403 Intel Corp. 134,400 2,742 Hewlett-Packard Co. 46,900 2,416 * Micron Technology Inc. 184,500 1,948 * Affiliated Computer Services Inc. Class A 27,570 1,646 CA Inc. 69,600 1,563 * Brocade Communications Systems Inc. 191,700 1,463 * Lexmark International Inc. Class A 49,000 1,273 * Synopsys Inc. 53,950 1,202 * EMC Corp. 63,900 1,116 Harris Corp. 22,200 1,056 * Unisys Corp. 25,070 967 * Marvell Technology Group Ltd. 43,800 909 * CACI International Inc. Class A 16,200 791 * Convergys Corp. 68,940 741 Fair Isaac Corp. 32,995 703 * Western Digital Corp. 15,700 693 * Skyworks Solutions Inc. 46,800 664 * Multi-Fineline Electronix Inc. 19,300 547 * Advanced Micro Devices Inc. 54,900 531 Earthlink Inc. 59,100 491 United Online Inc. 48,824 351 * SYNNEX Corp. 11,000 337 Black Box Corp. 11,013 312 * Teradata Corp. 9,600 302 * Arris Group Inc. 24,917 285 Seagate Technology 14,500 264 International Business Machines Corp. 2,000 262 * Tech Data Corp. 5,300 247 CTS Corp. 24,900 239 Motorola Inc. 30,048 233 * SonicWALL Inc. 30,500 232 * SanDisk Corp. 8,000 232 * Compuware Corp. 22,700 164 * Ciber Inc. 44,673 154 * RF Micro Devices Inc. 31,800 152 * CSG Systems International Inc. 7,900 151 * Digi International Inc. 15,700 143 * Mercury Computer Systems Inc. 12,502 138 * Ness Technologies Inc. 26,500 130 * Photronics Inc. 28,900 129 * JDA Software Group Inc. 4,800 122 * Quest Software Inc. 5,790 106 * infoGROUP Inc. 11,100 89 * AOL Inc. 3,651 85 * OSI Systems Inc. 2,600 71 * Oplink Communications Inc. 4,000 66 * Dynamics Research Corp. 5,200 55 * China Security & Surveillance Technology Inc. 4,970 38 * Super Micro Computer Inc. 3,000 33 * PC Connection Inc. 4,845 33 * ePlus Inc. 1,950 32 * PC Mall Inc. 5,000 26 * EMS Technologies Inc. 1,720 25 * Anaren Inc. 1,300 20 * Pervasive Software Inc. 1,391 7 * Computer Task Group Inc. 700 6 Materials (2.8%) EI du Pont de Nemours & Co. 39,700 1,337 Ashland Inc. 33,610 1,332 * Owens-Illinois Inc. 34,800 1,144 * Freeport-McMoRan Copper & Gold Inc. 14,100 1,132 International Paper Co. 39,700 1,063 Dow Chemical Co. 36,900 1,020 Lubrizol Corp. 11,500 839 Sealed Air Corp. 31,380 686 * Coeur d'Alene Mines Corp. 37,680 680 * Buckeye Technologies Inc. 57,637 563 Eastman Chemical Co. 8,910 537 PPG Industries Inc. 9,150 536 * OM Group Inc. 16,800 527 * Clearwater Paper Corp. 8,566 471 Koppers Holdings Inc. 11,900 362 Glatfelter 22,500 273 Temple-Inland Inc. 11,400 241 Innophos Holdings Inc. 9,700 223 * Pactiv Corp. 9,000 217 Rock-Tenn Co. Class A 3,200 161 * Solutia Inc. 12,300 156 * KapStone Paper and Packaging Corp. 14,400 142 Innospec Inc. 13,300 134 * Boise Inc. 10,200 54 * Bway Holding Co. 2,766 53 * General Steel Holdings Inc. 6,300 28 * Sutor Technology Group Ltd. 4,400 12 * AEP Industries Inc. 240 9 Telecommunication Services (5.0%) AT&T Inc. 441,410 12,373 Verizon Communications Inc. 150,902 4,999 CenturyTel Inc. 134,242 4,861 Qwest Communications International Inc. 529,200 2,228 Windstream Corp. 27,992 308 * Sprint Nextel Corp. 58,900 216 * NII Holdings Inc. 2,100 70 * Premiere Global Services Inc. 8,276 68 * SureWest Communications 5,147 51 USA Mobility Inc. 1,700 19 Utilities (6.9%) PG&E Corp. 141,300 6,309 DTE Energy Co. 72,400 3,156 NiSource Inc. 185,810 2,858 CMS Energy Corp. 175,200 2,744 Ameren Corp. 97,100 2,714 Exelon Corp. 48,800 2,385 * NRG Energy Inc. 92,210 2,177 Pinnacle West Capital Corp. 45,800 1,675 Dominion Resources Inc. 32,900 1,280 * Mirant Corp. 79,100 1,208 Public Service Enterprise Group Inc. 34,800 1,157 CenterPoint Energy Inc. 76,900 1,116 American Electric Power Co. Inc. 23,300 811 Southern Co. 24,200 806 Constellation Energy Group Inc. 22,400 788 * AES Corp. 59,100 787 Edison International 17,200 598 Atmos Energy Corp. 18,400 541 NorthWestern Corp. 17,700 460 Unisource Energy Corp. 12,822 413 MDU Resources Group Inc. 11,540 272 Oneok Inc. 5,600 250 FirstEnergy Corp. 1,700 79 DPL Inc. 1,800 50 Chesapeake Utilities Corp. 600 19 Total Common Stocks (Cost $473,615) Market Value Coupon Shares ($ Temporary Cash Investments (1.6%) 1 Money Market Fund (0.8%) 2,3 Vanguard Market Liquidity Fund 0.187 % 4,012,143 4,012 Face Market Maturity Amount Value Coupon Date ($ ($ U.S. Government and Agency Obligations (0.8%) 4,5 Federal Home Loan Bank Discount Notes 0.275 % 2/19/10 4,000 4,000 4,5 Federal Home Loan Bank Discount Notes 0.220 % 3/26/10 100 100 Total Temporary Cash Investments (Cost $8,111) Total Investments (98.7%) (Cost $481,726) Other Assets and Liabilities-Net (1.3%) 3 Net Assets (100%) * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $369,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 100.0% and -1.3%, respectively, of net assets. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 Includes $386,000 of collateral received for securities on loan. 4 The issuer operates under a congressional charter; its securities are not backed by the full faith and credit of the U.S. government. 5 Securities with a value of $4,100,000 have been segregated as initial margin for open futures contracts. U.S. Value Fund A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objective of maintaining full exposure to the stock market while maintaining liquidity. The fund may purchase or sell futures contracts to achieve a desired level of investment, whether to accommodate portfolio turnover or cash flows from capital share transactions. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Futures contracts are valued at their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded in the Schedule of Investments as an asset (liability). At December 31, 2009, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($ Number of Aggregate Unrealized Long (Short) Settlement Appreciation Futures Contracts Expiration Contracts Value (Depreciation) E-mini S&P 500 Index March 2010 172 9,552 (71) S&P 500 Index March 2010 19 5,276 65 Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. U.S. Value Fund C. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1Quoted prices in active markets for identical securities. Level 2Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the fund's investments as of December 31, 2009, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($ ($ ($ Common Stocks 490,881   Temporary Cash Investments 4,012 4,100  Futures ContractsLiabilities 1 (134)   Total 494,759 4,100  1 Represents variation margin on the last day of the reporting period. D. At December 31, 2009, the cost of investment securities for tax purposes was $481,726,000. Net unrealized appreciation of investment securities for tax purposes was $17,267,000, consisting of unrealized gains of $64,364,000 on securities that had risen in value since their purchase and $47,097,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Capital Value Fund Schedule of Investments As of December 31, 2009 Market Value Shares ($ Common Stocks (97.8%) Consumer Discretionary (13.1%) * Apollo Group Inc. Class A 218,610 13,243 * TRW Automotive Holdings Corp. 508,600 12,145 Pulte Homes Inc. 893,500 8,935 1 Buck Holdings LP Private Placement Shares 4,130,622 8,521 Johnson Controls Inc. 287,300 7,826 Lennar Corp. Class A 551,700 7,045 Comcast Corp. Class A 405,000 6,828 Harley-Davidson Inc. 247,900 6,247 * Ford Motor Co. 624,350 6,244 Lowe's Cos. Inc. 255,500 5,976 * Toll Brothers Inc. 221,300 4,163 Thomas Cook Group PLC 1,095,343 4,070 Home Depot Inc. 140,400 4,062 Black & Decker Corp. 57,000 3,695 Comcast Corp. 224,300 3,591 MDC Holdings Inc. 66,400 2,061 Virgin Media Inc. 119,400 2,010 Staples Inc. 18,400 452 Consumer Staples (2.3%) BRF - Brasil Foods SA ADR 97,000 5,080 Japan Tobacco Inc. 1,445 4,879 Sysco Corp. 146,000 4,079 Kroger Co. 100,000 2,053 Chaoda Modern Agriculture Holdings Ltd. 1,102,816 1,170 * Dean Foods Co. 62,100 1,121 Energy (13.2%) Consol Energy Inc. 216,730 10,793 Gazprom OAO ADR 401,542 10,010 Cameco Corp. 288,170 9,271 Canadian Natural Resources Ltd. 119,600 8,605 Total SA ADR 131,800 8,441 Noble Energy Inc. 112,600 8,019 Peabody Energy Corp. 146,900 6,641 * Weatherford International Ltd. 329,700 5,905 Halliburton Co. 169,700 5,106 * Cobalt International Energy Inc. 327,800 4,537 Smith International Inc. 157,600 4,282 Baker Hughes Inc. 104,600 4,234 Exxon Mobil Corp. 58,900 4,016 * Newfield Exploration Co. 80,600 3,887 SBM Offshore NV 159,157 3,110 Tsakos Energy Navigation Ltd. 187,200 2,744 Anadarko Petroleum Corp. 41,500 2,591 Apache Corp. 20,100 2,074 Frontline Ltd. 68,500 1,871 Suncor Energy Inc. 45,242 1,598 Financials (17.3%) Wells Fargo & Co. 1,071,250 28,913 Bank of America Corp. 807,197 12,156 ACE Ltd. 164,800 8,306 Ameriprise Financial Inc. 211,800 8,222 Reinsurance Group of America Inc. Class A 172,300 8,210 Unum Group 420,200 8,202 Fidelity National Financial Inc. Class A 590,080 7,942 * UBS AG 514,330 7,894 Principal Financial Group Inc. 254,400 6,116 * UBS AG 390,600 6,058 Everest Re Group Ltd. 70,100 6,006 Hartford Financial Services Group Inc. 234,900 5,464 * TD Ameritrade Holding Corp. 219,600 4,256 Bank of New York Mellon Corp. 150,300 4,204 2 Solar Cayman Ltd. 370,800 3,397 * Iguatemi Empresa de Shopping Centers SA 158,300 3,088 Platinum Underwriters Holdings Ltd. 75,700 2,899 JPMorgan Chase & Co. 68,800 2,867 First American Corp. 83,700 2,771 Citigroup Inc. 723,600 2,395 White Mountains Insurance Group Ltd. 6,000 1,996 Health Care (11.3%) * King Pharmaceuticals Inc. 944,800 11,593 Pfizer Inc. 571,870 10,402 * Elan Corp. PLC ADR 1,555,390 10,141 * Gilead Sciences Inc. 200,000 8,656 Daiichi Sankyo Co. Ltd. 377,500 7,904 * Amgen Inc. 108,100 6,115 *,^ Novavax Inc. 2,180,400 5,800 * St Jude Medical Inc. 131,200 4,826 * Alkermes Inc. 450,500 4,239 Medtronic Inc. 93,000 4,090 UCB SA 96,193 4,023 * Hologic Inc. 258,070 3,742 Covidien PLC 60,100 2,878 * Impax Laboratories Inc. 151,800 2,064 UnitedHealth Group Inc. 63,800 1,945 Biovail Corp. 130,800 1,826 CIGNA Corp. 45,000 1,587 * Genzyme Corp. 9,260 454 Industrials (16.6%) * Delta Air Lines Inc. 2,167,195 24,663 * BE Aerospace Inc. 434,442 10,209 * Terex Corp. 466,890 9,249 Ingersoll-Rand PLC 201,010 7,184 Masco Corp. 497,400 6,869 * Monster Worldwide Inc. 360,450 6,272 PACCAR Inc. 167,700 6,082 * Owens Corning 228,000 5,846 * SunPower Corp. Class B 271,930 5,697 *,^ First Solar Inc. 39,820 5,392 Boeing Co. 97,900 5,299 Pentair Inc. 126,200 4,076 General Dynamics Corp. 58,900 4,015 United Parcel Service Inc. Class B 69,400 3,981 AMETEK Inc. 103,000 3,939 General Electric Co. 258,000 3,904 Barnes Group Inc. 175,800 2,971 * AGCO Corp. 90,700 2,933 Dover Corp. 69,000 2,871 * Moog Inc. Class A 97,900 2,862 * Vestas Wind Systems A/S 42,861 2,619 Stanley Works 46,100 2,375 * US Airways Group Inc. 441,500 2,137 TNT NV 67,933 2,076 Deere & Co. 36,700 1,985 * AirAsia Bhd. 550,090 221 Information Technology (15.8%) * Apple Inc. 89,300 18,830 QUALCOMM Inc. 388,500 17,972 Oracle Corp. 453,700 11,134 * Cisco Systems Inc. 450,420 10,783 * eBay Inc. 450,400 10,602 * Yahoo! Inc. 594,000 9,967 * Arrow Electronics Inc. 216,500 6,411 * Flextronics International Ltd. 715,900 5,233 * Cadence Design Systems Inc. 854,900 5,121 Microsoft Corp. 159,600 4,866 Hewlett-Packard Co. 82,090 4,229 Corning Inc. 217,900 4,208 * Avnet Inc. 138,200 4,168 * CACI International Inc. Class A 84,300 4,118 * Emulex Corp. 302,800 3,301 * JDS Uniphase Corp. 357,600 2,950 * Varian Semiconductor Equipment Associates Inc. 78,600 2,820 Accenture PLC Class A 52,680 2,186 Materials (6.3%) Mosaic Co. 220,140 13,149 * Freeport-McMoRan Copper & Gold Inc. 114,500 9,193 Vulcan Materials Co. 121,200 6,384 * Xstrata PLC 327,306 5,767 * Teck Resources Ltd. Class B 153,570 5,370 Rexam PLC 1,089,760 5,094 * Owens-Illinois Inc. 124,800 4,102 HeidelbergCement AG 40,683 2,795 Utilities (1.9%) Entergy Corp. 96,900 7,930 Allegheny Energy Inc. 205,000 4,813 NV Energy Inc. 227,200 2,813 Total Common Stocks (Cost $704,972) Market Value Coupon Shares ($ Preferred Stocks (2.0%) 3 Bank of America Corp. Pfd. (Cost $16,112) 10.000 % 1,073,900 16,022 Temporary Cash Investments (2.3%) Money Market Fund (0.8%) 4,5 Vanguard Market Liquidity Fund 0.187 % 6,943,100 6,943 Face Market Maturity Amount Value Coupon Date ($ ($ Repurchase Agreements (1.5%) Credit Suisse Securities (USA) LLC (Dated 12/31/09, Repurchase Value $10,700,000, collateralized by Federal National Mortgage Assn. 5.000%, 7/1/37) 0.005 % 1/4/10 10,700 10,700 Deutsche Bank Securities, Inc. (Dated 12/31/09, Repurchase Value $1,400,000, collateralized by Federal National Mortgage Assn. 6.500%, 12/1/37) 0.010 % 1/4/10 1,400 1,400 Total Temporary Cash Investments (Cost $19,043) Total Investments (102.1%) (Cost $740,127) Other Assets and Liabilities-Net (-2.1%) 4 Net Assets (100%) * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $6,512,000. 1 Restricted security represents 1.0% of net assets. 2 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At December 31, 2009, the value of this security represented 0.4% of net assets. 3 Non-income producing security  new issue that has not paid a dividend as of December 31, 2009. 4 Includes $6,943,000 of collateral received for securities on loan. 5 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. ADRAmerican Depositary Receipt. Capital Value Fund A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund's pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in Vanguard Market Liquidity Fund are valued at that funds net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund's pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). C. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1Quoted prices in active markets for identical securities. Level 2Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the fund's investments as of December 31, 2009, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($ ($ ($ Common Stocks 725,367 61,630 11,917 Preferred Stocks 16,022   Temporary Cash Investments 6,943 12,100  Total 748,332 73,730 11,917 Capital Value Fund The following table summarizes changes in investments valued based on Level 3 inputs during the period ended December 31, 2009: Investments in Common Stocks Amount Valued Based on Level 3 Inputs ($ Balance as of September 30, 2009 9,815 Change in Unrealized Appreciation (Depreciation) 2,103 Balance as of December 31, 2009 11,918 D. At December 31, 2009, the cost of investment securities for tax purposes was $740,127,000. Net unrealized appreciation of investment securities for tax purposes was $93,852,000, consisting of unrealized gains of $97,618,000 on securities that had risen in value since their purchase and $3,766,000 in unrealized losses on securities that had fallen in value since their purchase. Item 2: Controls and Procedures (a) Disclosure Controls and Procedures. The Principal Executive and Financial Officers concluded that the Registrants Disclosure Controls and Procedures are effective based on their evaluation of the Disclosure Controls and Procedures as of a date within 90 days of the filing date of this report. (b) Internal Control Over Financial Reporting. During the last fiscal quarter, there was no significant change in the Registrants internal control over financial reporting that has materially affected, or is reasonably likely to materially affect, the registrants internal control over financial reporting. Item 3: Exhibits (a) Certifications VANGUARD MALVERN FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: February 22, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. VANGUARD MALVERN FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: February 22, 2010 VANGUARD MALVERN FUNDS By: /s/ THOMAS J. HIGGINS* THOMAS J. HIGGINS CHIEF FINANCIAL OFFICER Date: February 22, 2010 *By: /s/ Heidi Stam Heidi Stam, pursuant to a Power of Attorney filed on July 24, 2009, see File Number 2-88373, and a Power of Attorney filed on October 16, 2009, see File Number 2-52698, both Incorporated by Reference.
